Name: 79/345/Euratom: Council Decision of 27 March 1979 adopting a programme of research on the safety of thermal water reactors (indirect nuclear action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-04-03

 Avis juridique important|31979D034579/345/Euratom: Council Decision of 27 March 1979 adopting a programme of research on the safety of thermal water reactors (indirect nuclear action) Official Journal L 083 , 03/04/1979 P. 0021 - 0022 Greek special edition: Chapter 12 Volume 1 P. 0263 ****( 1 ) OJ NO C 146 , 21 . 6 . 1978 , P . 2 AND OJ NO C 299 , 31 . 12 . 1978 , P . 5 . ( 2 ) OJ NO C 296 , 11 . 12 . 1978 , P . 23 . ( 3 ) OPINION DELIVERED ON 29 AND 30 NOVEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO C 185 , 14 . 8 . 1975 , P . 1 . ( 5 ) OJ NO L 200 , 8 . 8 . 1977 , P . 4 . ( 6 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . COUNCIL DECISION OF 27 MARCH 1979 ADOPTING A PROGRAMME OF RESEARCH ON THE SAFETY OF THERMAL WATER REACTORS ( INDIRECT NUCLEAR ACTION ) ( 79/345/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL PRESENTED BY THE COMMISSION ( 1 ) AFTER CONSULTATION OF THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS ON 22 JULY 1975 ( 4 ) THE COUNCIL ADOPTED A RESOLUTION ON THE TECHNOLOGICAL PROBLEMS OF NUCLEAR SAFETY ; WHEREAS ON 18 JULY 1977 ( 5 ) THE COUNCIL ADOPTED A RESOLUTION ON A DIRECT ACTION PROGRAMME ON REACTOR SAFETY ; WHEREAS THE IMPLEMENTATION OF PROGRAMMES OF NUCLEAR SAFETY RESEARCH IS ONE OF THE PRINCIPAL WAYS IN WHICH THE COMMISSION CAN CONTRIBUTE TO THE SAFE PRODUCTION OF NUCLEAR POWER AND TO THE PROTECTION OF MANKIND AND THE ENVIRONMENT ; WHEREAS IT IS ADVISABLE TO SUPPLEMENT THE DIRECT ACTION PROGRAMME BY AN INDIRECT ACTION PROGRAMME OF RESEARCH , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PROGRAMME OF RESEARCH ON THE SAFETY OF THERMAL WATER REACTORS SHALL BE ADOPTED FOR A PERIOD OF FIVE YEARS AS FROM 1 JANUARY 1979 . THE TEXT OF THIS PROGRAMME IS ANNEXED HERETO . ARTICLE 2 THE CEILING FOR THE EXPENDITURE COMMITMENTS AND THE MAXIMUM NUMBER OF STAFF NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME SHALL BE FIXED AT 6.3 MILLION EUROPEAN UNITS ACCOUNT AND THREE STAFF RESPECTIVELY , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATION APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 IN ORDER TO ENSURE THE OPTIMUM COHESION BETWEEN DIRECT AND INDIRECT ACTION IN THE FIELD REFERRED TO IN ARTICLE 1 , THE PROGRAMME SET OUT IN THE ANNEX SHALL BE REVIEWED IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AS SOON AS POSSIBLE FOLLOWING THE ADOPTION OF THE NEXT MULTIANNUAL PROGRAMME OF THE JOINT RESEARCH CENTRE , IN ORDER TO TAKE DUE ACCOUNT OF THE CONTENT THEREOF . ARTICLE 4 THE COMMISSION SHALL ENSURE THAT THE PROGRAMME IS CARRIED OUT IN CLOSE CONJUNCTION WITH THE DIRECT ACTION PROGRAMME CONCERNING REACTOR SAFETY . THE ADVISORY COMMITTEE ON MANAGEMENT OF THE DIRECT ACTION PROGRAMME SET UP BY THE COUNCIL RESOLUTION OF 18 JULY 1977 ( 6 ) SHALL ALSO BE COMPETENT FOR THE INDIRECT ACTION PROGRAMME WHICH IS THE SUBJECT OF THIS DECISION . DONE AT BRUSSELS , 27 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD **** ANNEX PROGRAMME OF RESEARCH ON THE SAFETY OF THERMAL WATER REACTORS ( INDIRECT NUCLEAR ACTION ) THE PURPOSE OF THE PROGRAMME WILL BE THE COLLABORATIVE INVESTIGATION OF PHENOMENA IN ORDER TO ADVANCE FURTHER THE SAFE OPERATION OF THERMAL WATER NUCLEAR REACTORS . THE PROGRAMME CONSISTS OF THREE PARTS , EACH BEING A THEORETICAL AND EXPERIMENTAL STUDY ON ONE OF THE FOLLOWING PARTICULAR TOPICS : ( A ) THE LOSS OF COOLANT ACCIDENT ( LOCA ) AND THE FUNCTIONING AND PERFORMANCE OF THE EMERGENCY CORE COOLING SYSTEM ( ECCS ); ( B ) THE PROTECTION OF NUCLEAR PLANT AGAINST GAS CLOUD EXPLOSIONS ; ( C ) THE RELEASE AND DISTRIBUTION OF RADIOACTIVE FISSION PRODUCTS IN THE ATMOSPHERE FOLLOWING A REACTOR ACCIDENT . THE PROGRAMME WILL BE IMPLEMENTED UNDER CONTRACT .